UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR/A CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21261 Rydex ETF Trust (Exact name of registrant as specified in charter) 9601 Blackwell Road, Suite 500 Rockville, Maryland 20850 (Address of principal executive offices) (Zip code) Richard Goldman Rydex ETF Trust 805 King Farm Boulevard, Suite 600 Rockville, Maryland 20850 (Name and address of agent for service) Registrant's telephone number, including area code: 1-301-296-5100 Date of fiscal year end: October 31, 2010 Date of reporting period:
